DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B, which corresponds to Fig. 10, encompassing claims 9-11, over the phone during an examiner initiated interview on 09/27/2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application is a divisional of and claims priority to U.S. Patent Application No. 15/726,289, filed October 5, 2017, which is a divisional of U.S. Patent Application No. 14/576,422, filed December 19, 2014, now US. Patent No. 9782253, which is a divisional of U.S. Patent Application No. 12/702,242, filed February 8, 2010, now U.S. Pat. No. 8968375, which is a divisional of U.S. Patent Application No. 12/048,185, filed March 13, 2008, which claims the benefit of U.S. Provisional Application No. 60/906,944, filed March 13, 2007.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/90644, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The U.S. Provisional application No. 60/906,944 does not provide adequate support for a treatment pattern “comprising a cross-shaped incision having four cross bar quadrants” as recited in independent claim 9. Thus, Claims 9-11 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the phacoemulsification tip" in line.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,968,439 to Culbertson et al., (hereinafter “Culbertson”). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 9 of the application, claim 1 of Culbertson is directed to a system for treating a cataractous lens of a patient’s eye, the treatment comprising: providing a laser source generating a light beam; scanning/deflecting the light beam using a scanner to form a treatment pattern to create a plurality of cuts in the form of incision patterns for segmenting the lens tissue into a plurality of separated patterned pieces, the treatment pattern comprising a cross-shaped  incision pattern having four rectangular cross bar quadrants, wherein each cross bar quadrant is divided into sub-quadrants as viewed from a posterior to an anterior position along the optical axis and extending along a length between a posterior cutting limit within the lens and an anterior surface of the lens capsule as claimed.
Regarding claims 10 and 11, claim 3 of Culbertson states that the width of each cross bar quadrant is 0.5 to 1.5 mm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blumenkranz et al., Pub. No. U.S. 2006/0195076 (hereinafter “Blumenkranz”).
Regarding claim 9, Blumenkranz discloses method and apparatus for making incisions in crystalline lens of a patient’s eye to treat cataracts (see the abstract, Pars. 0008, 0011), the method comprising:
generating a treatment light beam 11 from a laser source 10 (Figs. 1-2, and Pars. 0009, 0045); scanning/deflecting the light beams using a scanner 16 to form a treatment pattern (Figs. 4-5, Pars. 0057, 0061); and delivering the treatment pattern to the lens of the patient’s eye to create a plurality of cuts in the lens in the form of the treatment pattern to segment the lens tissue into a plurality of patterned separate pieces (Figs.7C-7D and 9A-10C). In at least one embodiment shown in Fig 10C, the treatment pattern comprises a cross-shaped incisions having a plurality of cross-bar quadrants as viewed from a posterior to an anterior position along the optical axis of the patient’s eye, and extending along the length between an anterior surface of the lens capsule and a posterior cutting limit as claimed (Pars. 0068-0069).
	Regarding claim 10, the recited claim language is directed to expected result from use of a phacoemulsification device comprising a tip with a specific width. However, neither claim 10 nor its parent claim 9 positively recites the use of a phacoemulsification device comprising a tip having a specific width. Thus, recited claim language is directed to intended use. Intended use claim language is generally given a limited patentable weight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following reference:
Kurtz et al., U.S. Patent No. 10,603,216 disclose apparatus and method for treating cataracts of a patient’s eye, the method comprising: scanning treatment light beam to form a treatment pattern of the light beam, wherein the treatment pattern comprises a cross-shaped treatment pattern (see Fig. 2); and delivering the treatment pattern to the crystalline lens of the patient’s eye to create plurality of cuts in the lens to segment the lens tissue into a plurality of patterned pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
October 8, 2022